How and when and by whom the error was discovered are all matters which could have been considered in connection with the question of whether the record should be corrected, but we are now long past that point. The propriety and advisability of the correction of the record which took place in this case are not matters which are presently before this court. That correction is an accomplished fact, and it has not been appealed to this court. The record has been revised. It now reflects that the situation in question is precisely one hundred eighty degrees different from what was formerly reflected in the record.
Is the judicial system so inflexible as to be required forever to continue upon a course which the record before it shows to be wrong? I had hoped not.
The "law of the case" doctrine is considered to be a rule of practice rather than a binding rule of substantive law, and it will not be applied so as to achieve unjust results. Hawley v.Ritley (1988), 35 Ohio St.3d 157, 160, 519 N.E.2d 390, 393-394. In my view, a court decision which is founded upon a fact which is not true constitutes an unjust result.
I would reverse.